Los heclios están expresados en la opinión.
El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Los artículos 75, 81 y 82, Título Y, del Código de Enjui-ciamiento Civil, que trata “del lugar para la celebración de los juicios en asuntos civiles,” en tanto son pertinentes a cualquier cuestión que pueda estar envuelta en este caso, pres-criben lo siguiente:
“Artículo 75. — Deberán sustanciarse en el distrito en que radique el objeto de la acción, o parte del mismo, sin perjuicio de la facultad de la corte para cambiar el lugar de la vista, a tenor de lo dispuesto en este código los pleitos que se sigan por las causas siguientes:
“1. Para recobrar la posesión de bienes raíces o de una propiedad *468o interés en la misma, o para determinar en cualquiera forma dicho derecho o interés, y por daños causados a propiedad inmueble.
' “Art. 81. — En todos los demás casos el pleito deberá verse en. el distrito en que residieren los demandados, o algunos de ellos, al iniciarse el litigio; * * *
“Art. 82. — Si el distrito en que se establece la demanda no es el en que deba seguirse el juicio, podrá, sin embargo, continuarse en aquél, a menos que el'demandado, al comparecer a contestar o a for-mular excepciones, presente una declaración jurada y fundada y pida por escrito que el juicio se celebre en el distrito correspondiente.”
En el año 1912 compró Anselmo G-onzález Padín, en su-basta pública ordenada por la Corte Municipal de San Lorenzo, en una acción titulada “Francisco Rincon v. Sucesión de Fabián Agenjo." cierta finca urbana radicada en el pueblo de San Lorenzo.
En 1915 se estableció una acción contra González Padín y otros en la Corte de Distrito de Ponce, con súplica de que se dictara sentencia (a) declarando nula la sentencia y actuacio-nes posteriores a la radicación de la demanda en el pleito se-guido ante la Corte Municipal de San Lorenzo por Francisco Rincón v. Sucesión Fabián Agenjo, sobre cobro de dinero; (b) declarando ineficaz para trasmitir el dominio del inmueble descrito en esta demanda, la adjudicación hecha en dicho pleito a don Anselmo González Padín por el marshal de la Corte Municipal de San Lorenzo; (c) condenando a Anselmo Gon-zález Padín a devolver a los menores demandantes la casa a que se refiere esta demanda, a pagar a los demandantes la cantidad' de un mil ochocientos dollars, importe de los frutos producidos por dicho inmueble hasta el día de hoy, decretando rinda cuenta a los mismos demandantes de los frutos produ-cidos por la finca de hoy en adelante; y (d) condenando a los demandados al pago de las costas, desembolsos y honorarios de abogado que se ocasionen a los demandantes.
González Padín interpone apelación de la resolución dic-tada negando la moción de traslado presentada por él y acom-pañada de un affidavit de méritos también suscrito por él y *469on la cual alega lo siguiente: “Io. que es uno de los demanda-dos en la presente acción; 2o. que fue notificado y emplazado, en virtud de la.demanda presentada en este pleito, el 16 de ju-nio de 1916, encontrándose en su residencia, calle del Parque número 29 de la ciudad de San Juan, P. R.; 3o. que el decla-rante vive liabitualmente en esta ciudad en donde tiene su domicilio; 4o. que Juana Santiago Rosa y su Rijo Félix Fa-bián Agenjo Santiago, también residen con domicilio en esta ciudad de San Juan; 5o. que el demandado Francisco Rincón Plumey, reside domiciliado en el pueblo de San Lorenzo; 6o. que lo referido es verdad y le consta de propio conocimiento.”
Los siguientes errores han sido alegados:
“La corte de distrito erró al no declarar que el demandado al solicitar el traslado del pleito se ajustó a los preceptos estatutorios, fundándose para ello en los casos 16 D. P. R. 432 y 17 D. P. R. 245.
“Lá Corte de Distrito de Ponce erró al negar el traslado por los fundamentos que invocó en vez de estimar que en el caso de este pleito tal affidavit no era necesario.”
Los apelantes tratan de establecer una diferencia entre los casos citados por la corte de distrito, fundándose en que en cada uno de estos casos la acción fué personal, mientras que en este caso es mixta, e insisten en que los defectos jurisdic-cionales que aparecen de la misma demanda y de la moción, si no convierten en superfluo el affidavit de' méritos, por lo menos son bastantes en unión de la presentación de la excep-ción previa y de los becbos expresados en el affidavit para que el deponente (affiant) quede libre de la necesidad de tener que cumplir de un modo más formal con el estatuto.
Pero el requisito estatutorio de un affidavit dé méritos se expresa usando la conjunción “y,” y no en la alternativa, em-pleando la conjunción “o,” y no establece distinción alguna entre acciones reales y personales. Aunque se ba declarado, como indica el apelante, que tales preceptos deben ser inter-pretados liberalmente en favor del remedio y que es bastante con que se cumpla con ellos sustancialmente, ninguna corte, que sepamos basta ahora, ba resuelto que es suficiente un *470affidavit en que no se hace referencia alguna de que existe al-guna defensa.
“El affidavit de méritos debe contener ciertas alegaciones, a saber, que el solicitante ha expresado entera y razonablemente el caso al abogado, que ha sido informado por su abogado que tiene una buena y sustancial defensa sobre los méritos, y que cree que tiene tal de-fensa.” 40' Cyc. 158.
Véase también a 1 Sutherland, 597, párrafo 995.
Los apelantes fundan su segunda proposición en los casos de Fritze v. Camp. 94 Cal. 393, y Urton v. Woolsey, 87 Cal. 38, pero como se ha indicado en 40 Cyc., página 43, nota 83, “el resultado en estos casos fué debido a un precepto consti-tucional que limita la jurisdicción de la corte sentenciadora en ciertas acciones que afectan a los bienes inmuebles, al condado en que la propiedad radique. ’ ’
De acuerdo con nuestro estatuto, a falta de semejante pre-cepto constitucional y como se indica en el encabezamiento del Título V, supra, la cuestión no. es asunto de jurisdicción sino pura y simplemente de procedimiento que no envuelve nada que no sea el determinar cuál de dos distritos, dadas las cir-cunstancias de un caso determinado considerado a la luz de los preceptos que anteriormente se citan en primer término, es el debido lugar “para la celebración del juicio.”
“Es característico de la doctrina moderna sobre el lugar para la celebración del juicio (venue) que s.u medio de probarlo para el de-bido lugar del juicio tiende a ser personal más bien que territorial. La corriente de autoridades modernas se inclina a la proposición de que una acción está bien establecida donde quiera que la corte sentenciadora tiene jurisdicción sobre la persona del demandado y puede' conceder un remedio adecuado en procedimiento contra él per-sonalmente.
“Si la cuestión es si una acción es transitoria o local en cuanto a condados del mismo Estadq, el localizar la acción en algún condado particular es meramente una restricción de conveniencia aun cuando nominalmente afecta a la jurisdicción de la corte sentenciadora. Las reglas relativas al lugar del juicio en tal caso son esencialmente re-glas de procedimiento. * * *
*471“Toda la doctrina referente al lugar para la celebración del juicio (venue) municipal se distingue claramente de la doctrina relativa el lugar para la celebración del juicio (venue) entre Estados, porque la última gira sobre la cuestión de la limitación de la jurisdicción territorial, pero la jurisdicción municipal trata únicamente de las reglas de procedimiento. * * *
“Otra diferencia notable entre el lugar municipal del juicio y entre Estados está en el hecho de que aunque el medio de probar la última puede encontrarse casi exclusivamente en las decisiones de las cortes, los medios de probar cuál es el lugar del juicio en casi todos los Estados debe ahora encontrarse principalmente en los es-tatutos. * * *
“Otra característica importante del lugar del juicio municipal que resulta de su naturaleza procesal es que ninguna acción doméstica es necesariamente local aunque la fuerza arbitraria de un estatuto pueda imponer un carácter local a cualquier acción doméstica. * * *
“Según esto de acuerdo con las reglas establecidas sobre el lugar del juicio municipal en la subsiguiente ley común una acción local no tenía necesariamente que celebrarse en el condado en que, radicaba el terreno. Mediante el consentimiento de las partes y con permiso de la corte el juicio podía celebrarse en cualquier otro condado o lugar que fuera más conveniente. * * *
“El mismo principio ha sido reconocido extensamente en los sis-temas estatutorios sobre el lugar del juicio que prevalecen en Amé-rica. Frecuentemente se atribuye la doctrina a un antiguo estatuto reproducido en un número de Estados que dispone que si el condado en que comienza la acción no es el debido para la celebración del juicio, puede, sin embargo, celebrarse allí el juicio, a no ser que el demandado dentro de un término limitado solicite que el juicio sea celebrado en el debido condado. El efecto de esta disposición se ha declarado que es dar a la corte sentenciadora de cada condado ‘una especie de jurisdicción incipiente, en todo el Estado, y con el consenti-miento de las partes, el poder de oir y resolver todas dichas acciones sin tener en cuenta la naturaleza de la controversia o la residencia de los litigantes.’ Y como parte de -esta doctrina también se ha resuelto que puede haber una conformidad tácita respeeto a esta ju-risdicción incipiente debido a la omisión del demandado en oponerse en la forma y dentro del término fijado en el estatuto. Un criterio semejante acerca de la naturaleza del lugar local del juicio de que es un privilegio personal se ha formado en algunos Estados sin esta ayuda especial. Teniendo en cuenta los principios generales e inter-*472pretando los estatutos relativos al lugar del juicio en conjunto, re-petidamente han declarado las cortes que las leyes que ñjan el lugar del juicio' de upa acción .domestica en el condado en que radica la materia objeto de la acción aunque tal vez son imperativos eri sus términos, no son jurisdiccionales ni mandatarios, sino' que dan a la parte, aun cuando se le demande sobre sus bienes inmuebles, el pri-vilegio de. que la acción se siga en el condado en que radica el terreno. El resultado a menudo está en aparente conflicto con la letra del es-tatuto. Sin.embargo, la razón de la decisión (ratio decidendi) es ]a de que los estatutos sobre lugar del juicio regulan no la jurisdic-ción de las cortes, sino solamente su procedimiento. Con respecto a la jurisdicción de la materia objeto de la acción la cuestión no es si determinada' finca' radicada dentro del distrito territorial seña-lado a la corte sentenciadora, sino si esta corte está revestida del po-der de oir y resolver la materia generál envuelta en la acción. Si una corte tiene el derecho de ver a quien corresponde el título de una propiedad el hecho de que la finca en particular en controversia ra-. dique en otro' condado del Estado da en verdad al demandado el derecho a oponerse pero su objeción se basa en un privilegio personal.” 40 Cyc. páginas 24, 28, 39, 40, 41, 42 y 43.
Véase también el caso de Hernaiz Targa & Co. v. Vivas, 20 D. P. R. 106.
La sentencia apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: iSres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.